Judgments, Supreme Court, New York County (Marks, J.), entered on September 15, 1981, unanimously affirmed and defendant-respondent Bankers Trust Company shall recover of plaintiffs-appellants one bill of $75 costs and disbursements of these appeals. Plaintiffs-appellants’ appeals from the orders entered on August 12, 1982 unanimously dismissed, without costs and without disbursements as having been subsumed in the appeals taken from the judgments; and the appeals taken by the third-party plaintiff-appellant from the aforesaid orders and judgments unanimously dismissed as academic, without costs and without disbursements. No opinion. Concur — Carro, J. P., Lupiano, Silverman, Fein and Milonas, JJ.